COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 RHONDA LYNN CHESSER,                                               No. 08-17-00062-CV
                                                  §
                               Appellant,                             Appeal from the
                                                  §
 v.                                                              County Court at Law No. 6
                                                  §
 DANIEL LINDSTROM,                                                of El Paso County, Texas
                                                  §
                                Appellee.                         (TC# 2016-CCV01711)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no other

order with respect thereto. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF MAY, 2017.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.